Exhibit 10.2

 

DEFERRED COMPENSATION AGREEMENT (2014)

 

This Deferred Compensation Agreement (2014) (the “Agreement”) is entered into as
of the 8th day of November, 2013, by and between SL Green Realty Corp. (the
“Company”) and Andrew Mathias (the “Executive”).

 

WHEREAS, the Executive has served the Company as its President;

 

WHEREAS, the Company desires to reward the Executive for his past service to the
Company and encourage and incentivize the Executive to contribute to the
long-term success of the Company; and

 

WHEREAS, Section 3(d) of the Employment Agreement (as hereinafter defined)
provides that the Company shall make certain contributions to a deferred
compensation account pursuant to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive hereby agree as follows:

 

1.                                      Definitions.

 

“Change-in-Control” shall have the meaning set forth in the Employment
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

 

“Deferred Compensation Amount” means an amount equal to (x) the Stock Price on
the Trigger Date, multiplied by (y) the number of Stock Units credited to the
Account as of the Trigger Date that have vested in accordance with Section 3 as
of the Payment Date (as defined in Section 4 below).

 

“Employment Agreement” means the Amended and Restated Employment and
Noncompetition Agreement, dated as of November 8, 2013, by and between the
Company and the Executive, as such agreement may be amended from time to time.

 

“Fair Market Value” per share of Stock as of a particular date means (i) if
shares of Stock are then listed on a national securities exchange, the closing
sales price per share of Stock on the exchange for the last preceding date on
which there was a sale of shares of Stock on such exchange, as determined by the
Committee, (ii) if shares of Stock are not then listed on a national securities
exchange but are then traded on an over-the-counter market, the average of the
closing bid and asked prices for the shares of Stock in such over-the-counter
market for the last preceding date on which there was a sale of such shares in
such market, as determined by the Committee, or (iii) if shares of Stock are not
then listed on a national securities exchange or traded on an over-the-counter
market, such value as the Committee in its discretion may in good faith
determine; provided that, where the shares of Stock are so listed or traded, the
Committee may make such discretionary determinations where the shares of Stock
have not been traded for 10 trading days.

 

“Initial Contribution Date” means January 1, 2014.

 

--------------------------------------------------------------------------------


 

“Stock Units” means the right to receive the value of one share of Stock in
accordance with the terms of this Agreement.

 

“Separation from Service” means the Executive’s “separation from service” from
the Company within the meaning set forth in Section 409A of the Code, determined
in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

“Stock” means the common stock of the Company.

 

“Stock Price” means, as of a particular date, the average of the Fair Market
Value of one share of Stock for the ten (10) consecutive trading days ending on,
and including, such date (or, if such date is not a trading day, the most recent
trading day immediately preceding such date); provided, however, that if such
date is the date upon which a Transactional Change-in-Control occurs, the Stock
Price as of such date shall be equal to the fair market value in cash, as
determined by the Committee, of the total consideration paid or payable in the
transaction resulting in the Transactional Change-in-Control for one share of
Stock.

 

“Transactional Change-in-Control” means (a) a Change-in-Control described in
clause (i)(A) of the definition thereof in the Employment Agreement, where the
“person” or “group” makes a tender offer for the Stock, or (b) a
Change-in-Control described in clauses (i)(C)(1) or (2) of the definition
thereof in the Employment Agreement.

 

“Trigger Date” means the earliest of (a) the termination of the Executive’s
employment with the Company for any reason and (b) the effective date of a
Change-in-Control.

 

2.                                      Deferred Compensation Account.  The
Company shall establish and maintain an individual bookkeeping account (the
“Account”) to record all amounts credited to the Executive pursuant to this
Agreement.  On the Initial Contribution Date and on each anniversary thereof
during the Employment Period (as defined in the Employment Agreement) that
occurs on or before the Trigger Date, excluding, however, any such anniversary
occurring during the Extension Period (as defined in the Employment
Agreement),the Company shall credit to the Account a number of Stock Units,
which, when multiplied by the Stock Price on such date, has an aggregate value
equal to the applicable “Contribution Amount,” where the Contribution Amount
shall be (i) $400,000 on the Initial Contribution Date, (ii) $450,000 on the
first anniversary of the Initial Contribution Date and (iii) $500,000 on the
second anniversary and each following anniversary of the Initial Contribution
Date.  For avoidance of doubt, the Company and Executive agree that from and
after the Effective Date of this Agreement, the Company shall not be required to
make any further contributions pursuant to the Deferred Compensation Agreement,
dated as of September 3, 2010, by and between the Company and the Executive.

 

3.                                      Vesting of Stock Units.  The Executive
shall become fully vested with respect to Stock Units credited to the Account on
the December 31st of the year in which such Stock Units are first credited,
subject in each case to the Executive’s continued employment through each
applicable vesting date, but subject to accelerated vesting as set forth in the
Employment Agreement.

 

Except as may be provided in the Employment Agreement, upon the termination of
the Executive’s employment with the Company for any reason, all Stock Units that
have not vested shall thereupon, and with no further action, be forfeited by the
Executive.

 

4.                                      Payment of Deferred Compensation
Amount.  The Company shall pay the Executive (or if applicable, the Executive’s
beneficiary) the Deferred Compensation Amount in a lump-sum in cash on a date
(the “Payment Date”) that is no later than 30 days following the earliest of
(a) the Executive’s

 

2

--------------------------------------------------------------------------------


 

death; (b) the date of the Executive’s Separation from Service (or, to the
extent necessary to maintain compliance with Section 409A of the Code, the date
that is six months and one day after the date of the Executive’s Separation from
Service); and (c) the effective date of a Change-in-Control, provided that any
such transaction or series of transactions also constitutes a “change in the
ownership” of the Company, a “change in the effective control” of the Company or
a “change in ownership of a substantial portion of the assets” of the Company,
each within the meaning of Section 409A of the Code and the regulations
promulgated thereunder.

 

5.                                      Dividend Equivalent Rights.  If the
Company pays a cash dividend on the Stock and the record date for such cash
dividend occurs on or after the Initial Contribution Date and prior to the
Trigger Date, then the Executive shall be entitled to a payment in cash, on a
current basis, equal to the amount per share of Stock of such cash dividend
multiplied by the number of Stock Units credited to the Executive’s Account, and
not forfeited pursuant to Section 3 of this Agreement, as of the applicable
record date for such cash dividend.

 

6.                                      Termination.  This Agreement shall
automatically terminate and be of no further force and effect immediately
following the payment of the Deferred Compensation Amount and all other amounts
due pursuant to Section 5 of this Agreement.

 

7.                                      Transferability.  This Agreement is
personal to the Executive, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.

 

8.                                      Tax Withholding.  All payments to the
Executive hereunder shall be net of any required Federal, state, and local tax
withholding.

 

9.                                      Section 409A.  The parties intend that
this Agreement will be administered in accordance with Section 409A of the
Code.  To the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A of the Code.  The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A of the
Code and all related rules and regulations in order to preserve the payments and
benefits provided hereunder without additional cost to either party.  The
Company makes no representation or warranty and shall have no liability to the
Executive or any other person if any provisions of this Agreement are determined
to constitute deferred compensation subject to Section 409A of the Code but do
not satisfy an exemption from, or the conditions of, such Section.

 

10.                               Source of Payments/Unfunded Status.  The
Agreement is intended to constitute an unfunded plan.  Any amount due and
payable to the Executive or in respect of the Stock Units pursuant to the terms
of this Agreement shall be paid solely from the general assets of the Company. 
The Executive (and his beneficiary, if applicable) shall not have any interest
in any specific asset as a result of this Agreement or any right to payment
under the Agreement.  The Company shall not have any obligation to set aside any
funds or shares of Stock for the purpose of making any benefit payments under
this Agreement.  Nothing contained herein shall give the Executive (or his
beneficiary, if applicable) any rights that are greater than those of a general
unsecured creditor of the Company.  No action taken pursuant to the terms of
this Agreement shall be construed to create a funded arrangement, a plan asset,
or fiduciary relationship between the Company and the Executive (or his
beneficiary, if applicable).

 

11.                               No Obligation to Continue Employment.  The
Company is not obligated by or as a result of this Agreement to continue the
Executive in employment and this Agreement shall not interfere in any way with
the right of the Company to terminate the employment of the Executive at any
time.

 

3

--------------------------------------------------------------------------------


 

12.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Executive at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

 

13.                               Changes in Stock.  If (i) the Company or its
subsidiaries shall at any time be involved in a merger, consolidation,
dissolution, liquidation, reorganization, exchange of shares, sale of all or
substantially all of the assets or stock of the Company or its subsidiaries or a
transaction similar thereto, (ii) any stock dividend, stock split, reverse stock
split, stock combination, reclassification, recapitalization or other similar
change in the capital structure of the Company or its subsidiaries, or any
distribution to holders of Stock other than cash dividends, shall occur or
(iii) any other event shall occur which in the judgment of the Committee
necessitates action by way of adjusting the terms of this Agreement, then the
Committee shall take any such action as shall be necessary to maintain the
Executive’s rights hereunder so that they are substantially proportionate to the
rights existing prior to such event, including, without limitation, adjustments
in (A) the number of Stock Units credited to the Account and (B) the Deferred
Compensation Amount.

 

14.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

/s/ Marc Holliday

 

 

Name: Marc Holliday

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Andrew Mathias

 

 

Andrew Mathias

 

[Signature Page to Deferred Compensation Agreement]

 

--------------------------------------------------------------------------------